D        ORIGINAL                                       04/12/2022


           IN THF, SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: DA 22-0163


                                         DA 22-0163

                                                                        FILED
R-MONTANA ASSOCIATES, LP,
                                                                        APR 12 2022
             Plaintiff and Appellee,                                  Bowen Greenwooa
                                                                    Clerk of Supreme Court
                                                                       State or Montana

      v.
                                                                      ORDER
KEVIN FULBRIGHT AND ACCESS FITNESS,
INC. et al.,

             Defendants and Appellants.


       Defendants and Appellants Kevin Fulbright and Access Fitness, Inc., have filed a

notice of appeal from the Fourth Judicial District Court's March 3, 2002 Order Granting

Partial Summary Judgment to R-Montana in that Court's Cause No. DV-21-422. The appeal

is from an order certified as final by the District Court pursuant to M. R. Civ. R 54(b). The

District Court's partial summary judgment order included an order for Access Fitness to

vacate the "Lease Premises" at issue in the litigation by March 7, 2022. The issue of

damages for delinquent rent remains to be resolved.

       Pursuant to M. R. App. P. 4(4)(b), we have reviewed the District Court's certification

order for compliance with M. R. App. P. 6(6). That rule allows a court to direct entry of

final judgment on an otherwise interlocutory order "only upon an express determination that

there is no just reason for delay, pursuant to M. R. Civ. P. 54(b)." The rule further requires

the court, "in accordance with existing case law, [to] articulate in its certification order the

factors upon which it relied in granting certification[.]" As set forth in Roy v. Neibauer,

188 Mont. 81, 87, 610 P.2d 1185, 1189 (1980), the factors this Court normally considers

regarding a Rule 54(b) certification include: (1) the relationship between the adjudicated and

unadjudicated claims; (2) the possibility that the need for review might or might not be
 mooted by future developments in the district court; (3) the possibility that the reviewing

 court might be obliged to consider the same issue a second time; (4) the presence or absence

 of a claim or counterclaim which could result in a set-off against the judgment sought to be

 made final; and (5) miscellaneous factors such as delay, economic and solvency

 considerations, shortening the time of trial, triviality of computing claims, expense, and the

like. "[A]11 or some of the above factors may bear upon the propriety of the order granting a

Rule 54(b) certificatioe in a particular case. Roy, 188 Mont. at 87, 610 P.2d at 1189.

       In certifying its partial summary judgment order, the District Court recognized its
obligation to balance the competing factors present in the case to determine if it is in the

interest of sound judicial administration and public policy to certify the judgment as final. It

concluded that there was no just reason for delay, and the judgment should be certified for

immediate appeal. We require a certifying district court to "marshall [sic] and articulate the

factors upon which it relied in granting certification so that prompt and effective review can

be facilitated." Kohler v. Croonenberghs, 2003 MT 260, ¶ 16, 317 Mont. 413, 417,

77 P.3d 531 (citing Roy, 188 Mont. at 87, 610 P.2d at 1189). The District Court did not

discuss the Roy factors individually or sequentially, but it did articulate its reasoning for

concluding that the "infrequent harsh case threshold had been met. Roy, 188 Mont. at 87,

610 P.2d at 1188.

       The court explained that the issue on which judgment was granted was its ruling on

standing. The effect of its order—compelling Access Fitness to vacate the premises—would
allow R-Montana to lease the premises to another tenant. At that point, the court
                                                                                  reasoned,
"there is no meaningful relief that could be granted to Access Fitness on appeal some months

down the road after the issue of damages is resolved." It acknowledged R-Montan
                                                                                a's
concem about continued failures to pay rent, but observed, "that is a harm that can
                                                                                          be
remedied as part of the ongoing litigation before this Court on the issue of damages arising

                                              2
frorn breach of the Lease agreement." The court found no just reason for delay, noting that

appeal of the standing issue would not impact a determination ofpayrnents made or damages

suffered, and the two issues are "separate and distinct." It noted further the parties'

agreement "that future developments before this Court on the damages claim have no

prospect of mooting the standing issue, that it is unlikely the Montana Suprerne Court would
have to consider the standing issue twice, [and I there are no pending counterclaims that

could result in a setoff against this Court's judgernent [sic]." On the other hand, the court

opined, denying certification had the potential to cause Access Fitness irreparable harm.

      Upon review, we conclude that the court's certification order is in substantial
compliance with the requirernents of Rule 6(6) and our case law interpreting certification

orders under Rule 54(b).

      IT IS THEREFORE ORDERED that this appeal may proceed.

      The Clerk is dirsi to provide copies of this Order to all counsel of record.

      DATED this       Z_, day of April. 2022.




                                                                Chief Justice




                                             3